FILED
                             NOT FOR PUBLICATION                             FEB 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRANKLIN CHUKWUMA NWAGBO,                        No. 12-74193

               Petitioner,                       Agency No. A040-079-914

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Franklin Chukwuma Nwagbo, a native and citizen of Nigeria, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings and to reissue its previous decision. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen and reissue, Hernandez-Valasquez v. Holder, 611
F.3d 1073, 1077 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Nwagbo’s motion as

untimely, where the motion was filed more than eleven years after his removal

order became final, see 8 C.F.R. § 1003.2(c)(2), and Nwagbo failed to show the

due diligence required for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      In light of this disposition, we do not reach Nwagbo’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-74193